CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 112 to Registration Statement No. 002-10806 on Form N-1A of our report dated February 25, 2011, relating to the financial statements and financial highlights of Nicholas High Income Fund, Inc. (the Fund), appearing in the Annual Report on Form N-CSR of Nicholas High Income Fund, Inc. for the year ended December 31, 2010, and to the references to us under the headings "Financial Highlights" and Independent Registered Public Accounting Firm in the Prospectus and Disclosure of Portfolio Holdings, Shareholder Reports, and "Independent Registered Public Accounting Firm and Legal Counsel" in the Statement of Additional Information, which are part of such Registration Statement. Milwaukee, Wisconsin April 27, 2011
